Citation Nr: 0200673
Decision Date: 01/17/02	Archive Date: 03/15/02

DOCKET NO. 96-01 104                  DATE JAN 17, 2002

On appeal from the Department of Veterans Affairs Regional Office in
Cleveland, Ohio

THE ISSUE

Entitlement to payment of medical expenses incurred during hospitalization at
Memorial Medical Center from January 28, 1993 to February 3, 1993.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD 

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal
from a June 1993 decision of the Department of Veterans Affairs (VA) Medical
Center (MC) in San Antonio, Texas. The claims folder is managed from the
Regional Office (RO) in Cleveland, Ohio.

The case is before the Board following a remand to the RO in August 1996.

The Board previously issued a decision in this case in June 1999, denying the
veteran's claim. The veteran appealed that decision to the U.S. Court of
Appeals for Veterans Claims (Court). Pursuant to a joint motion by the
parties, in an April 2001 Order, the Court vacated the prior Board decision
and remanded the matter to the Board to readjudicate the claim.

FINDINGS OF FACT

1. The VAMC has provided all required notice and obtained all relevant
evidence necessary for the equitable disposition of the veteran's appeal.

2. The veteran initially presented to the VA outpatient clinic in Corpus
Christi, Texas, on January 28, 1993.

3. On January 28, 1993, he was transferred from the VA clinic to the
emergency room at Memorial Medical Center, where he was admitted and
hospitalized until February 3, 1993 for treatment for pancreatic pseudocysts.

4. There was no prior authorization for the hospitalization at Memorial
Medical Center as contemplated by VA regulation. 

- 2 -

5. At the time of the hospitalization, service-connection was in effect for
epistaxis, rated as zero percent disabling. He was not discharged from
service due to disability, did not have any non-service connected
disabilities associated with and held to be aggravating an adjudicated
service-connected disability, did not have a permanent total disability
resulting from a service-connected disability, and was not participating in
any approved rehabilitation program.

6. Hospitalization at Memorial Medical Center was not for the treatment of a
medical emergency that posed a serious threat to the veteran's life or
health.

CONCLUSION OF LAW

The criteria for payment of medical expenses incurred during hospitalization
at Memorial Medical Center from January 29, 1993 to February 3, 1993 have not
been met. 38 U.S.C.A. 1703, 1710, 1728, 5107 (West 1991 & Supp. 2001); 38
C.F.R. 17.52, 17.53, 17.54, 17.120 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has eliminated the
requirement for a well-grounded claim, enhanced VA's duty to assist a
claimant in developing facts pertinent to his claim, and expanded on VA's
duty to notify the claimant and his representative, if any, concerning
certain aspects of claim development. See Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended
at 38 U.S.C.A. 5100 et seq. (West Supp. 2001)). In addition, VA recently
promulgated regulations that implement the statutory changes effected by the
VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at
38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a)).

Review of the claims folder reveals compliance with the new statutory and
regulatory provisions. That is, by way of the December 1993 statement of the
case

- 3 -

 and the August 1998 supplemental statement of the case, the VAMC provided
the veteran and his representative with the applicable laws and regulations
and gave notice as to the evidence needed to substantiate the claim. In
addition, the VAMC obtained copies of relevant VA medical records, as well as
hospitalization records from Memorial Medical Center (MMC). The nature of the
claim is such that additional medical records are not pertinent. Finally, the
veteran has had the opportunity to submit evidence and argument in support of
the claim and offered personal testimony during a July 1994 hearing.
Therefore, there is no indication that the Board's present review of the
claim will result in any prejudice to the veteran. Bernard v. Brown, 4 Vet.
App. 3 84, 392-94 (1993).

The Board is also satisfied as to compliance with the August 1996 remand. See
Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

Review of the claims folder revealed that, prior to January 28, 1993, the
veteran pursued claims for service connection for several disorders. The RO
established service connection only for epistaxis, evaluated as zero percent
disabling.

The veteran presented to the VA outpatient clinic in Corpus Christi, Texas,
on January 28, 1993 at 10:25 a.m. with complaints of constipation, dysuria,
low back pain, and abdominal pain of one week's duration. Following the
history and physical examination, the assessment included sepsis, abdominal
pain due to trauma, ileus, and to rule out disorders including cirrhosis of
the liver and hepatic encephalopathy. The plan was to transfer the veteran to
the emergency room at MMC, Corpus Christi, by ambulance with a copy of the
medical certificate, a list of his medications, and the laboratory test
results. Notes indicated that a Dr. Greene accepted the veteran as a patient
at 12:15 p.m.

Social worker notes dated January 28, 1993 indicated that she was asked to
facilitate the veteran's move to the hospital (MMC). It was noted that he was
irritable, complained of not feeling well, and refused to answer some
questions.

- 4 -

A report of contact completed by VA personnel in Medical Administration
Service (MAS) on January 28, 1993 indicated that the veteran arrived at the
clinic for treatment and was referred to a local hospital for emergency
admission. The report stated that the veteran did not incur the condition
while on the premises and that the condition did not worsen in the clinic to
become life-threatening. Hand-written notes included the diagnoses of rule
out sepsis, rule out hepatic neuropathy, and rule out cirrhosis of the liver.
The report of contact noted that the veteran was notified that
hospitalization at a local hospital was not at government expense due to non-
service connected status. However, additional hand-written notes reflected a
zero percent service-connected rating for ulna (sic) nerve. Finally, the
report stated that the veteran and the hospital were notified. Hand-written
notes added that the veteran was told that the hospitalization and ambulance
service were at the veteran's expense but that the veteran disagreed.

Records from MMC stated that the veteran was referred to the emergency room
from the VA clinic and was admitted for observation. He arrived at the
emergency room at 1:10 p.m. on January 28, 1993. He was diagnosed as having
pancreatic pseudocyst. The discharge summary indicated that MMC personnel
contacted the VA facility in San Antonio to arrange for transfer, which was
completed on February 3, 1993. VA records confirmed that a physician from MMC
contacted VA and arranged for the veteran to be transferred to the VA medical
facility in San Antonio.

Bills for expenses associated with the veteran's transport to and
hospitalization at MMC were submitted to the VAMC. A June 1993 claims clerk
entry regarding the claim indicated that the veteran was referred to MMC on
January 28, 1993 for pancreatic pseudocysts. It was noted that the veteran
was apprised at the time that the hospitalization was not at VA expense, that
he had no service-connected disabilities, and that he was not eligible for
emergency medical treatment in the private sector at VA expense. The clerk
recommended denial of the claim. The Chief Medical Officer concurred.

- 5 -

In June 1993, the VAMC denied the claims for payment or reimbursement of
unauthorized medical expenses. The veteran timely appealed that decision.

In his September 1993 notice of disagreement, the veteran asserted that the
MMC hospitalization was authorized and that therefore VA should pay the
expenses. In the June 1994 substantive appeal, he further explained that
records clearly showed that the VA physician ordered his transfer by
ambulance to MMC.

The veteran testified at a personal hearing in July 1994. He stated that, on
January 28, 1993, he asked to be transferred to the VAMC in San Antonio,
Texas, but that VA personnel at the outpatient clinic transferred him the MMC
without his consent. The doctor gave him a sealed envelope of instructions
for the veteran to give to the emergency room personnel at MMC. He was never
told that the hospitalization would be at his own expense and was never asked
to acknowledge being so told. The veteran asserted that he presented to the
VA outpatient clinic on an emergent basis. He had previously received
treatment at that facility. The veteran did not have the financial means to
pay the hospital expenses at issue. He indicated that he told the ambulance
drivers that he did not want to go to MMC and that he did not have money to
pay for the ambulance. They told him not to worry about it.

Pursuant to the Board's remand, the VAMC secured a medical opinion in July
1997 from the Chief Medical Officer, who stated that pancreatic pseudocysts
were in no way related to the veteran's service-connected disability,
characterized as an upper respiratory condition. Again, in January 1998, the
VAMC solicited another medical opinion. The request asked whether the
veteran's service-connected disabilities, at that time characterized as
deviation of the nasal septum and facial scars, were related to the January
1993 hospitalization. The Acting Chief Medical Officer stated that the
hospitalization for pancreatitis/pancreatic pseudocyst was not related to
service-connected disabilities as listed.

- 6 -

Analysis

VA will furnish hospital care and medical services when needed to any veteran
under circumstances specified by law and regulation. 38 U.S.C.A. 1710(a)(1)
(West 1991 & Supp. 2001); 38 C.F.R. 17.37(a) and (b) (2001). In furnishing
hospital care, if the veteran is in immediate need of hospitalization, VA
shall furnish care at the VA facility where the veteran applies, arrange to
admit the veteran to the nearest VA medical center or other government
hospital that is capable of furnishing the needed care, or arrange for care
on a contract basis if no VA of government facilities are available. 38
C.F.R. 17.46(a)(1).

When VA facilities or other government facilities are not capable of
furnishing economical hospital care or medical services because of geographic
inaccessibility or are not capable of furnishing care or services required,
VA may contract with non-VA facilities for care. 38 U.S.C.A. 1703(a); 38
C.F.R. 17.52(a). However, hospital care in public or private facilities will
only be authorized, whether under a contract or an individual authorization,
under specified circumstances, including for treatment of: 1) service-
connected disability; 2) disability for which a veteran was discharged or
released from the active military, naval, or air service; 3) disability of a
veteran who has a total disability permanent in nature from a service-
connected disability; 4) disability associated with and held to be
aggravating a service-connected disability; or 5) disability of a veteran
participating in a specified rehabilitation program and when there is a need
for hospital care for reasons set forth in VA regulations. 38 U.S.C.A.
1703(a)(1); 38 C.F.R. 17.52(a)(1).

In addition, hospital care in public or private facilities will be authorized
for hospital care or medical services for the treatment of medical
emergencies which pose a serious threat to the life or health of a veteran
receiving hospital care or medical services in a facility over which the
Secretary has direct jurisdiction or government facility with which the
Secretary contracts, and for which the facility is not staffed or equipped to
perform, and transfer to a public or private hospital

- 7 -

which has the necessary staff or equipment is the only feasible means of
providing the necessary treatment, until such time following the furnishing
of care in the non-VA facility as the veteran can be safely transferred to a
VA facility. 38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).

The admission of any patient to a private or public hospital at VA expense
will only be authorized if a VA medical center or other federal facility to
which the patient would otherwise be eligible for admission is not feasibly
available. 38 C.F.R. 17.53. A VA facility may be considered as not feasibly
available when the urgency of the applicant's medical condition, the relative
distance of the travel involved, or the nature of the treatment required
makes it necessary or economically advisable to use public or private
facilities. Id. When non-VA care is authorized in such circumstances, the
authorization will be continued after admission only for the period of time
required to stabilize or improve the patient's condition to the extent that
further care is no longer required to satisfy the purpose for which it was
initiated. Id.

The admission of a veteran to a non-VA hospital at VA expense must be
authorized in advance. 38 C.F.R. 17.54(a). Generally, in the case of an
emergency that existed at the time of admission, an authorization may be
deemed a prior authorization if an application is made to VA within 72 hours
after the hour of admission. Id. If the application for admission is made
more than 72 hours after admission, authorization for continued care at VA
expense shall be effective as of the date of the application. 38 C.F.R.
17.54(b).

To the extent allowable, payment or reimbursement of the expenses of care not
previously authorized, in a private or public hospital not operated by VA,
may be paid when the veteran received care for: a) an adjudicated service-
connected disability, b) non-service connected disabilities associated with
and held to be aggravating an adjudicated service-connected disability, c)
any disability of a veteran who has a total disability permanent in nature
resulting from a service-connected disability, or d) any illness, injury or
dental condition in the case of a veteran who is participating in a specified
rehabilitation program and who is

- 8 -

medically determined to be in need of hospital care or medical services for
any of the reasons set forth in applicable VA regulation. 38 U.S.C.A.
1728(a)(2); 38 C.F.R. 17.120(a). VA law and regulation also requires that 1)
the care was rendered in a medical emergency, when delay would have been
hazardous to life or health, and 2) when VA or other government facilities
are not feasibly available, and an attempt to use them beforehand or obtain
prior VA authorization for the services required would not have been
reasonable, sound, wise, or practicable, or treatment had been or would have
been refused. 38 U.S.C.A. 1728(a)(1) and (3); 38 C.F.R. 17.120(b) and (c).
All three elements must be satisfied for a claimant to qualify for payment or
reimbursement. Malone v. Gober, 10 Vet. App. 539, 544 (1997).

In this case, the veteran initially presented to the VA outpatient clinic in
Corpus Christi and was transferred, at the direction of VA medical personnel,
to the emergency room at MMC. Inasmuch as clearly VA personnel knew that the
veteran was admitted to MMC from the emergency room, it can be argued that
pre-transfer or post-transfer communications between personnel at each
facility constituted prior authorization of the admission. 38 C.F.R.
17.54(a). However, there is no indication in the claims folder of an actual
contract between the VAMC or the outpatient clinic and MMC for the veteran's
care. See Zimick v. West, 11 Vet. App. 45, 52 (1998) (no evidence of a
"contract" between VAMC and non-VA facilities that was enforceable under 38
U.S.C.A. 1703).

Moreover, VA law and regulation specifies that authorization for private care
at VA expense may be had only in specified circumstances, none of which are
met in this case. The admission to MMC was for treatment of pancreatic
pseudocyst. The veteran's only service-connected disability at the time of
the hospitalization was epistaxis, rated as zero percent disabling. He was
not discharged from service due to disability. In addition, at that time, the
veteran did not have any non-service connected disabilities associated with
and held to be aggravating an adjudicated service-connected disability or a
permanent total disability resulting from a service-connected disability. He
was not participating in any approved rehabilitation program. Because the
hospitalization in question does not fit any of the approved

- 9 -

circumstances, authorization for private care at VA expense is not permitted
by law. 38 U.S.C.A. 1703(a)(1); 38 C.F.R. 17.52(a)(1).

In addition, the Board finds no basis for finding authorization of private
care due to medical emergency. 38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).
It is acknowledged that the veteran had been receiving VA medical care for
some time. It may also be surmised, because the veteran was transferred, that
the VA outpatient clinic in Corpus Christi was not equipped to fully evaluate
the veteran's complaints upon his presentation on January 28, 1993. However,
the medical record as a whole does not reflect transfer to MMC for treatment
of a medical emergency that posed a serious threat to the veteran's life or
health. It is conceded that some of the possible diagnoses MMC were to rule
out were indeed serious disorders and that the admission to MMC was through
the emergency room. However, records from VA and MMC are negative for
specific reference to serious or life-threatening complaints or findings. The
January 28, 1993 report of contact completed by VA personnel specified that
that the veteran's condition had not become life-threatening while at the
clinic. The admission to MMC was for observation; the record reflects no
emergency procedures or treatment. Therefore, the Board finds that the
admission was not previously authorized for purposes of 38 U.S.C.A. 1703.

The Board must now consider whether payment or reimbursement of expenses not
previously authorized is allowable. 38 U.S.C.A. 1728; 38 C.F.R. 17.120. Upon
consideration of the evidence, the Board finds that it is not. Again, the
veteran was hospitalized at MMC for treatment of pancreatic pseudocysts, a
disability for which he is not service connected. In addition, none of the
other threshold criteria for allowing payment or reimbursement of
unauthorized medical expenses are met, i.e., treatment of a disability that
is aggravating a service-connected disability, treatment of a disability in
a veteran with permanent and total service-connected disability, etc. Thus,
there is no basis for VA to pay or reimburse payment of private medical
expenses not previously authorized. 38 U.S.C.A. 1728(a); 38 C.F.R. 17.120.

- 10 -

ORDER

Payment of medical expenses incurred during hospitalization at MMC from
January 28, 1993 to February 3, 1993 is denied.

V. L. Jordan
Member, Board of Veterans' Appeals

- 11 -



